DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two or more second apertures” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In particular, the drawings only show two second apertures and do not show more than two second apertures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 22-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 17, there is no support for the negative limitation of a plan view of the support showing no support structure under the apertures and thus it constitutes new matter.  Note that any negative limitation or exclusionary proviso must have basis in the original disclosure.  In addition, no support in the original disclosure for more than two second apertures and thus it constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, due to the lack of description for the claimed subject matter, it is unclear how the plan view of the support shows no support structure disposed under the apertures if the aperture comprises one or more wells as recited in the claims since a well would have a bottom surface being the support structure of the aperture.  Furthermore, applicant recites “longer sides of the device” and it is unclear what these sides are longer than.
Regarding claim 25, “the two second apertures” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 25-28, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0032791 to Hudson in view of US Patent No. 8,105,555 to Lahti.
Regarding claim 17, Hudson discloses a device (Fig 1) comprising a support (100) with a first aperture (34) configured in a manner capable of receiving and engaging with a straw protruding from a lid of a beverage container in a manner that restricts lateral movement of the support relative to the lid (depending on the diameter of the straw, size and shape of the lid/beverage container), wherein the support further comprises two or more second apertures (15, 17) each shaped and sized for receiving a container and/or each comprising one or more wells (40, 50), the wells configured for retaining a dispensed product or container (¶0011), wherein two or more of the second apertures (15, 17) are disposed on opposing sides of the first aperture (30, Fig 1), wherein centers of all the apertures are aligned (Fig 1).  In particular, insofar as applicant has disclosed their centers of the apertures being aligned based on their figures then the centers of the Hudson apertures are aligned as shown in Fig 5B.  Hudson further discloses first aperture (30) smaller than the one or more second apertures (15, 17) and a plan view (Fig 2) of the support shows no support structure disposed under the apertures (30, 15, 17).  In particular, second apertures are wells having no structure underneath as shown in Fig 3 and first aperture is a cut-out (34) for receiving a beverage vessel (¶0011).  Hudson does not teach the support comprising first and second legs each disposed on or along longer sides of the device.  However, Lahti discloses a tray (10) with apertures (11) and in particular discloses first and second legs (9) disposed along longer sides of the tray (Fig 6).  One of ordinary skill in the art would have found it obvious to incorporate legs on or along longer sides of Hudson tray as suggested by Lahti in order to provide additional support to the tray to facilitate placement on a surface.
Regarding claim 25, Hudson further discloses a central support section (A, Fig 2 below) disposed between the two second apertures and forming a first side of each of the second apertures and a side support section (65, Fig 4) disposed on a side of each of the second apertures and forming a peripheral edge of the device, wherein the central support section (A) has a surface area greater than surface area of either of the side support sections.


    PNG
    media_image1.png
    734
    513
    media_image1.png
    Greyscale


Regarding claim 26, Hudson further discloses a rigid material of glass (¶0012).
Regarding claim 27, Hudson further discloses the device configured as a single solid unit or configured to fold, collapse or otherwise assembly from a more compart or piece-wise form (¶0011).
Regarding claim 28, Hudson further discloses one or more second apertures shaped and sized to accommodate a range of different shaped and sized condiment, sauce or food containers (Fig 1, ¶0011).

Claim(s) 17, 25-28, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrecht in view of US 2006/0278559 to Hamblin et al. (Hamblin) and US 2012/0074034 to Bar.
Regarding claim 17, Hillebrecht discloses a device (Fig 12) comprising a support (92) with a first aperture (96), the first aperture configured in a manner capable of receiving a straw protruding from a lid of a beverage container (24) in a manner such that engagement between the straw and the support restricts lateral movement of the support relative to the lid; wherein the support further comprises two or more second apertures (102) each shaped and sized for receiving a container and/or each comprising one or more wells (intended use), the wells configured for retaining a dispensed product or container, wherein two or more of the second apertures (102) are disposed on opposing sides of the first aperture (left and right, Fig 12), first aperture (96) smaller than one or more of the second apertures (102), wherein centers of all the apertures are aligned (Fig 12).  In particular, insofar as applicant has disclosed their centers of the apertures being aligned based on their figures then the centers of the Hillebrecht apertures are aligned as shown in Fig 12.  Hillebrecht does not teach first and second legs on the support.  However, Hamblin discloses a tray with apertures (Fig 1) and in particular discloses first and second legs (17) disposed along longer sides (7) of the tray (Fig 4).  One of ordinary skill in the art would have found it obvious to incorporate legs to Hillebrecht as suggested by Hamblin in order to lift the tray clear of a base surface (Hamblin, ¶0062).  The modified Hillebrecht does not teach no support structure disposed under the apertures.  However, Bar discloses a tray (10) and in particular discloses no support structure under aperture (14a) to hold a beverage container.  One of ordinary skill in the art would have found it obvious to remove any support structure under the Hillebrecht apertures if the support structure was not necessary to hold a beverage since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
Regarding claim 25, Hillebrecht further discloses a central support section (94) disposed between the two second apertures and forming a first side of each of the second apertures and a side support section (100) disposed on a side of each of the second apertures and forming a peripheral edge of the device, wherein the central support section (94) has a surface area greater than surface area of either of the side support sections.
Regarding claim 26, Hillebrecht further discloses a rigid material of plastic (¶0043).
Regarding claim 27, Hillebrecht further discloses the device configured as a single solid unit or configured to fold, collapse or otherwise assembly from a more compart or piece-wise form (¶0043).
Regarding claim 28, Hillebrecht further discloses one or more second apertures shaped and sized to accommodate a range of different shaped and sized condiment, sauce or food containers (Fig 13, ¶0041).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that there is support for the negative limitation of there being no support structure under the apertures because there is positive support for support structure under the apertures and this positive support is disclosed in Figs 3a-3b.  This is not persuasive because the species disclosed in Figs 3a-3b is directed to a non-elected embodiment and not towards the elected embodiment of Figs 5a-5d.  Applicant further argues that it would not be obvious to add legs to the tray of Hillebrecht because the tray of Hillebrecht is intended to be placed over a container.  However, incorporating legs onto the tray allows the tray to be lifted above a surface when in storage or not in use and the legs would be on the side of the tray as suggested by Hamblin and thus the legs would not interfere with the overall functionality of the tray being placed over a container.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735